DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and examined below.
Drawing Objection
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification Objections
The specification has been objected to for the following informality. Specifically, in paragraphs [0002] and [0023] of the specification (filed 10/25/2021), the word “mirror-mirror” should be replaced with --micro-mirror-- to correct a minor typographical error.
Claim Objections
Claims 3, 13 and 14 are objected to for the following informality.  Specifically, the limitation “control signaling” is grammatically awkward.  It appears it was meant to read “control signal.”  Correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 19 of the US Patent No. 11,119,195.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the US Patent No. 11,119,195.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the US Patent No. 11,119,195.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the US Patent No. 11,119,195.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the US Patent No. 11,119,195.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the US Patent No. 11,119,195.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the US Patent No. 11,119,195.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the US Patent No. 11,119,195.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the US Patent No. 11,119,195.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the US Patent No. 11,119,195.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 19, 11 and 8 of the US Patent No. 11,119,195, respectively.

Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 19 of the US Patent No. 11,181,621.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the US Patent No. 11,181,621.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the US Patent No. 11,181,621.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the US Patent No. 11,181,621.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the US Patent No. 11,181,621.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the US Patent No. 11,181,621.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the US Patent No. 11,181,621.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the US Patent No. 11,181,621.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the US Patent No. 11,181,621.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the US Patent No. 11,181,621.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the US Patent No. 11,181,621.
Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7-11 of the US Patent No. 11,181,621.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in US Patent No. 11,181,621 encompass all the limitations of the instant application plus additional limitations (e.g. “LiDAR” and “detector”). In essence, once the applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).


Allowable Subject Matter
Claims 1-20 would be allowable but for the double patenting rejections above.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
The closest prior art of record to Curatu (US 2018/0284285) teaches a light source configured to emit a light beam (110, Fig. 1); a first apparatus configured to adjust the light beam (lower portion of Fig. 2 within scanner 162), comprising: a first rotatable mirror configured to receive and reflect the light beam (180-1, Fig. 2 and beam 170); and a first actuator configured to rotate the first rotatable mirror (¶ 61); and a second apparatus configured to adjust the light beam and receive the light beam from the first rotatable mirror (upper portion of Fig. 2 within scanner 162, beam 170 received from the first rotatable mirror), comprising: a second rotatable mirror configured to receive and propagate the light beam (180-2, Fig. 2); a second actuator configured to adjust the second adjustable mirror  (¶ 61 and ¶ 88); anda detector configured to receive the light beam reflected by the object (164, Fig. 2); wherein the first rotatable mirror is further configured to receive and reflect the light beam reflected by the object to the detector (Fig. 2, beam 172).
Cho et al. (US 2007/0053035, hereinafter “Cho” included in the IDS) teaches the mass difference limitations as well as natural frequency portion of the claim (¶¶ 81, 82 and 85 and Fig. 5, mirrors 420 and 430 where masses can be reduced uniformly or one more than the other and ¶¶ 36 and 66, e.g. horizontal scanning requiring a higher frequency than vertical scanning).
Bozchalooi et al. (US 2018/0329037, hereafter “Bozchalooi”) teaches an array of fist rotatable mirrors (Fig. 1 showing scanning mirrors array SMA 100) but is silent with respect to other limitations.
It is noted that while the prior art references of record teach or suggest various aspects of the invention, none, either alone or in combination, teach or suggest all the claimed limitation as specifically recited in the claims. Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669